Title: From George Washington to Jonathan Trumbull, Jr., 16 April 1781
From: Washington, George
To: Trumbull, Jonathan, Jr.


                        
                            Sir,
                            New Windsor April 16th 1781
                        
                        Colo. Harrison who has acted as my Secretary since the beginning of 1776 has accepted an honorable &
                            profitable Civil appointment in the State of Maryland and is gone to enjoy it. The circle of my
                            acquaintance does not furnish a character that would be more pleasing to me as a successor to him than
                            yours; I make you the first offer therefore of the vacant Office & should be happy on your acceptance of it.
                        The pay is one hundred dollars pr Month—the Rations that of a Lieutt Colonel in the Army—(which, in fact, is
                            additional; as the value thereof is received in money)—No perquisites appertain to the Office—The Secretary lives as I
                            do—is at little expence while he is in my family, or when absent on my business—and is in the highest confidence &
                            estimation from the nature of his Office.
                        I mention these things for your information and shall be happy in a speedy & favourable answer. being
                            with great esteem & Regard Dr Sir Yr.

                    